Citation Nr: 0005853	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-33 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.  He also served as a member of a reserve component for 
more than 11 years, which service ended in July 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1995 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim of 
service connection for residuals of a low back injury.  
However, this was not the veteran's first such claim.  
Service connection for this disability had previously been 
denied by RO decisions entered in April 1986 and June 1987.  
A timely appeal was not perfected as to either decision.  See 
38 C.F.R. §§ 19.117, 19.119, 19.123, 19.129 (1986).

The Board observes that, because the veteran failed to 
perfect an appeal as to the 1987 decision, it became final.  
38 C.F.R. § 19.192 (1986).  Therefore, because the claim was 
the subject of a prior final decision, the first issue that 
must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).


FINDINGS OF FACT

1.  Service connection for residuals of a low back injury was 
denied by April 1986 and June 1987 RO decisions.  The veteran 
was notified of these adverse determinations, but he did not 
perfect an appeal of either decision.

2.  Certain new evidence received since the June 1987 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  The veteran has intervertebral disc disease that is as 
likely as not the result of injury that occurred coincident 
with a period of inactive duty for training.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a low back injury has been submitted.  38 U.S.C.A. 
§§ 101(23), 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

2.  The veteran has intervertebral disc disease that is the 
result of injury incurred during inactive duty for training.  
38 U.S.C.A. §§ 101(23), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a low back disorder as a 
result of a fall he took while on inactive duty for training 
on February 13, 1983.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Initially, the Board notes that the veteran's current claim 
of service connection for residuals of a low back injury is 
not his first such claim.  As noted above, in April 1986 and 
June 1987, the RO denied a claim of service connection for 
residuals of a low back injury.  The veteran was notified of 
the denials, but did not perfect an appeal as to either 
decision.  (He submitted a notice of disagreement with the 
June 1987 decision, but did not file a substantive appeal 
after receipt of a statement of the case.)  Hence, these 
decisions became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.192 (1986).  As a result, the veteran's 
current claim of service connection may now be considered on 
the merits only if new and material evidence has been 
submitted since the time of the prior final decision.  
38 U.S.C.A. §§ 101(23), 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must be 
determined whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the June 
1987 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen his claim includes opinion 
evidence relating the veteran's low back disorder to inactive 
duty for training.  Specifically, C. Charles Iannuzzi, M.D., 
in a statement filed with the RO in July 1995 opined that the 
veteran 

. . . is suffering from a chronic low 
back pain and disc disease.  This all 
started on February 13, 1983[,] . . . It 
is my medical and professional opinion, 
within a reasonable degree of medical 
certaintude [sic], that the cause of this 
problem was the incident that occurred on 
February 13, 1983[,] at 7:30 hours when 
he slipped and his knee fell against his 
automobile and he felt this wrenching 
sensation in his back. 

Thereafter, in a September 1997 statement, Dr. Iannuzzi 
opined that the veteran was suffering from a chronic back 
problem that started in service.  Similarly, a May 1995 
letter from Thomas M. Kalkstein, D.C., of Kalkstein 
Chiropractor Offices, indicates that 

[the veteran] has been under my care for 
approximately the last 8 year for 
injuries he sustained from a slip and 
fall accident which occurred on February 
13, 1983[,] . . . It is my professional 
opinion within a degree of chiropractic 
certainty that the previous[ly] 
mention[ed] subjective complaints are . . 
. all related to the accident of February 
13, 1983.  He in my opinion, suffered 
permanent damage . . .

This evidence is new and material as defined by regulation.  
In other words, it bears directly and substantially upon the 
issue at hand, namely whether the claimed disability is 
attributable to the February 13, 1983, period of inactive 
duty for training, and is neither duplicative nor cumulative 
of previously submitted evidence.  Given that no opinion 
evidence relating the veteran's low back problems to the 
accident while on inactive duty for training was previously 
available, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  38 C.F.R. § 3.156(a).  In 
other words, these statements tend to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for residuals of a low back 
injury is well grounded and, if so, whether the veteran is 
entitled to service connection.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc). 

Generally speaking, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Additionally, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(23), 
101(24), 106, 1110, 1131 (West 1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology following service.  38 C.F.R. § 3.303(b) 
(1999).  Regulations also provide that service connection may 
be granted for a disease diagnosed after service discharge 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the veteran's case, reserve component treatment records, 
dated from September 1980 to August 1988, include periodic 
examinations, dated in September 1980, November 1980, August 
1981, January 1982, and November 1982, as well as a September 
1980 physical profile, that were negative for complaints 
and/or a diagnosis of a low back disorder.  Thereafter, a 
February 13, 1983, treatment record shows that the veteran 
complained of low back pain and stiffness following his 
slipping on ice while getting out of his car.  It was 
observed that the veteran had difficulty ambulating and, on 
examination, had pain and muscle spasm at L5-S1.  The 
diagnosis was muscle sprain and the veteran was treated with 
a heating pad, bed rest, and a muscle relaxant.  A 
February 13, 1983, physical profile shows that the veteran 
was restricted to light duty because of a back muscle strain.  
A February 14, 1983, treatment record indicates that the 
veteran complained of low back pain since slipping on ice the 
day before.  The diagnosis was pain secondary to muscle 
spasm.  

A February 18, 1983, private treatment record from Dr. Frank 
P. Iozzi, D.C./P.C., shows that the veteran had been under 
Dr. Iozzi's care since a fall on ice on February 13, 1983, 
which had resulted in acute lumbar strain/sprain with related 
subluxation.  (Dr. Iozzi, in a January 1986 letter, later 
recited these facts and diagnosis, and added that the veteran 
had complained of pain running up and down his leg.)  
Thereafter, while reserve component periodic examinations, 
dated in September 1983, July 1984, and November 1984, were 
negative for complaints and/or a diagnosis of a low back 
disorder, annual examinations dated in June 1987, February 
1988, and March 1988, contained references to a back 
disorder.

Next, reserve component personnel records included a February 
1983 line-of-duty determination which showed that the 
veteran, on February 13, 1983, at 7:30 a.m. slipped on ice 
getting out of his car, fell to his knee, and experienced a 
wrenching sensation in his back.  It was reported that he 
sought treatment the same day, was treated with muscle 
relaxants and 48 hours of rest, and on February 14, 1983, 
called the clinic complaining of extreme pain and expressed a 
desire to see his family doctor.  It was determined that the 
fall was an accident due to bad weather and was in the line 
of duty.  It was noted that the veteran was participating in 
a Unit Training Assembly when the incident occurred.

Private treatment records, dated from December 1983 to 
September 1998, as well as VA treatment records, dated from 
May 1997 to April 1998, were received by the RO.  December 
1983 hospitalization records from Western Pennsylvania 
Hospital show that the veteran was admitted with complaints 
of low back pain, without radiation, and for a work-up 
centering on a herniated disc in the lumbar spine.  It was 
noted that traumatic incident had apparently precipitated the 
low back pain.  The records also show that the veteran had 
approximately a three-year history of low back pain (i.e., 
since 1980).  The diagnosis was a herniated nucleus pulposus 
at L4-L5 with a calcified deposit at L5.

Treatment records show the veteran's complaints and/or 
treatment for a herniated nucleus pulposus at L4-L5 before 
and after a chemonucleolysis of L4-L5 in December 1985.  See 
Divine Providence Hospital of Pittsburgh records dated 
November 1985 to January 1986; November 1985 myelogram; 
November 1985 Electromyogram and nerve conduction studies; 
November 1995 CT; and Drs. Thomas W. Cowan and Michael W. 
Weiss' treatment records, dated in December 1985, January 
1986, April 1986, and September 1986.  They also show his 
complaints, diagnoses, and/or treatment before and after a 
lumbar laminectomy and L4-L5 diskectomy in April 1987.  

The Board also notes that treatment records dated in 1985 and 
1986 show that the veteran had approximately a four or five-
year history of low back and leg pain (i.e., since 
approximately 1980).  See private treatment records from 
Divine Providence Hospital of Pittsburgh dated from November 
1985 to January 1986; consultation from Providence Hospital 
of Pittsburgh dated in November 1985; and examination report 
from Drs. Cowan and Weiss dated in December 1985.  Moreover, 
the November 1985 consultation from Providence Hospital shows 
that the veteran had an insidious onset of low back and right 
leg pain in 1980.  It was noted that he had been seen on 
multiple occasions since that time and was hospitalized at 
West Penn Hospital in 1983.  At that time he had a myelogram 
which apparently showed a ruptured disc at the L4-5 level.  
Since that time (i.e., the hospitalization at West Penn 
Hospital in 1983) he had intermittent periods of normalcy 
which allowed him to work.

The veteran testified at a personal hearing at the RO in 
March 1996.  He stated that, when reporting for National 
Guard duty on the morning of February 13, 1983, he fell on 
ice while getting out of his car due to a bad snow and ice 
storm.  After the fall he required the help of several people 
to get up because he could hardly move due to back pain.  He 
recounted increasing back problems since that time.  The 
veteran reported that, prior to his injury in 1983, he had 
not had a back disorder.  The veteran's brother testified 
that the veteran had experienced difficulty due to back 
problems since his accident while in the National Guard.  

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for 
intervertebral disc disease is warranted.  The veteran's 
reserve component medical records and line-of-duty 
determination clearly show that he injured his low back in a 
fall on ice on February 13, 1983 during a unit training 
assembly.  Moreover, pre-1983 reserve component medical 
records were negative for complaints, diagnoses, and/or 
treatment for a back disorder.  In addition, the veteran, in 
both the line-of-duty investigation and personal hearing 
testimony, reported that he felt a wrenching sensation in his 
back when he fell in February 1983.  Additionally, the 
veteran testified that, prior to the February 1983 fall, he 
had not had any back problems and that since the fall he 
experienced chronic back problems. 

The Board observes that the veteran is competent to provide 
testimony regarding the occurrence of observable events or 
injuries.  He is also competent to describe symptoms and the 
duration thereof.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board notes that some post-February 1983 
treatment records referred to a history of non-specific back 
and leg pain dating back to approximately 1980.  See private 
treatment records dated in November 1985, and an examination 
report from Drs. Cowan and Weiss dated in December 1985.  
Moreover, some post-February 1983 treatment records show that 
the veteran had low back pain due to post-February 1983 
accidents.  See VA treatment record dated in May 1995, Drs. 
Cowan and Weiss' treatment record dated in December 1985, and 
Dr. Iannuzzi's treatment record dated in April 1995.  
Nonetheless, Dr. Kalkstein, in his May 1995 letter, opined 
that it was his professional opinion the all of the veteran's 
problems were related to the February 13, 1983, incident.  
Similarly, Dr. Iannuzzi, in his July 7, 1995, letter opined 
that the cause of the veteran's low back problems was the 
February 13, 1983 fall.  

The Board finds that the May and July 1995 opinions are at 
least as persuasive as the earlier private treatment records 
wherein it was reported that the veteran had a history of 
back and leg pain dating back to 1980 and/or a back injury 
after February 1983.  Accordingly, the Board finds that the 
evidence, both positive and negative, is at least in relative 
equipoise.  Under such circumstances, the Board concludes 
that the evidence supports a grant of service connection for 
intervertebral disc disease.  Hamptom v. Gober, 
10 Vet. App. 481 (1997); Colette v. Brown, 82 F.2d 389 (Fed. 
Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 U.S.C.A. §§ 101(23), 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


ORDER

Service connection for intervertebral disc disease of the low 
back is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

